Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
nfe ¢lo (a DISTRICT OF Ke,
DIVISION

 

sop PF
: i 1

19 JUL 18 PR Ws 29

7

(Write the District and Division, if any, of
the court in which the complaint is filed.)

 

Dawd Kysse (a Henberqer
Lnile incl Tap +8, com LLe

 

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

      
 

     

-against-
: Alphabet, Linc. paren compar
+ (5 OaIe, § 1 DSEnSEe

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

 

Complaint for a Civil Case

Case No. 4 \ Q-CV-S 2") ~DIt
(to be filled in by the Clerk's Office)

 

By Yes O No
(check one)

Jury Trial:

 
Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 2 of 7

I. The Parties to This Complaint

A. The Plaintiff(s)

- Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Devil hf scell Ellenheraer
Street Address lb oO Cherokee Rad. Apt 1c.
City and County Lousy, ‘Tle } Tefferson
State and Zip Code Kentie ky. $O2ZD Ye

Telephone Number (S02) 2.2. SIEt

E-mail Address Ln te pact log 40. Com

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. |

Name Al phabet, ‘Tne,

Job or Title
(if known)

Street Address IG 00 Armphi theatre Puy
City and County Moyutaisn View, Santa é lara
State and Zip Code California, 94+ 043 - 135]

Telephone Number ( GS 0) 253-0600
E-mail Address
(if known)

 

 

Defendant No. 2

Name

Job or Title
(if known)

Street Address
City and County

 

 

 

 

 
UL.

Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 3 of 7

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 3

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Defendant No. 4

Name

 

Job or Title

 

(if known)
Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address

 

(if known)

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 4 of 7

What is the basis for federal court jurisdiction? (check all that apply)

Ol Federal question

G& Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

If the Basis for Jurisdiction Is Diversity of Citizenship

1,

The Plaintiff(s)

a.

If the plaintiff is an individual

The plaintiff, (name) Da viol Aissell LE, [LEllaboraer, is a citizen of
the State of (name) K C enTucky.

If the plaintiff is a corporation

6 fi Ls incorporated

  
 

and has its principal place of business in the State of (name)

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

The Defendant(s)

a.

If the defendant is an individual

The defendant, (name) , is a citizen of
the State of (name) . Orisa citizen of
(foreign nation)

 

 

 

 
EL.

Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 5 of 7

b. If the defendant is a corporation

The defendant, (name) jf Ie habel ; , We. , 18

incorppraed under the law$ of the State of (name)

C afi TET ANE , and has its principal place of
business in the State of (name) Ca } ify nig. . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an

additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

& +0, 000, Q00 be cause they aletriudecd
plain EL of m oi es Dram se d conlvactua lly and

    

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

    
 
 
   
  
 

crak conlent

     
  

 

    

  
  

   

           

  

  

Lina 2 paid whe dameial eaches
. zu, AS éalely hesed an The hupber of hfe gn the.
bs tea alice bh son) o A Ip} D esp nsithle

; CAS Of ACEA Dy xe! Uda iAary of FT nlhe? +e | Wht Wa

for Keeping Track of the number of fyts, and phat they wore patel by advertisers, When phinti ft

Mouired ny receiming pronies due him, he weg nat paid, and presented with document Tron the?

nits On othey siks, as ve] las monvesohecTed yom ced vevhisers, had mT reac hed the yn inkmel aren?
rey, to eran paymenil The Fgures he origina fly rece ed yom defence weve much
Qy Ter than those presented Bhim wb tey plaintpp requested payment Lrom
defendant j pepe

 
IV.

Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 6 of 7

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

fh diff cles asa This weit [ona nghe has pelts pe ceive aby

 
   

AAS sf} leye.ce Ving sh hi The otal fe z vo Aan gates Ate 6 hg Als dus, se # 1 Si 606.
P PAdas 1e$ Aled, al oY 0.6 MAl Ty Eines Tal ac les conlittls. fia wl Ue da Wage

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. J understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

 

 

Date of signing: »20

Signature of Plaintiff

Printed Name of Plaintiff De vA fu ££ if E-Slen b evrger
Lifernet Topo. Com LLC

B. For Attorneys

Date of signing: ,20 |

 
Case 5:20-cv-04877-SVK Document1 Filed 07/18/19 Page 7 of 7

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Address

 

Telephone Number

 

E-mail Address

 

 
